Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered January 17, 1985, convicting him of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for *713review the denial (Cooperman, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is reversed, on the law, that branch of the defendant’s omnibus motion which was to suppress physical evidence is granted, the indictment is dismissed, and the case is remitted to Supreme Court, Queens County, for the purpose of entering an order in its discretion pursuant to CPL 160.50.
Contrary to the findings of the hearing court, we conclude that the search of the apartment in which the defendant resided, which led to the recovery of two bags of cocaine, was unlawful (see, People v Grajales, 136 AD2d 564).
Based upon our disposition of the suppression issue, we need not reach the defendant’s remaining contention. Thompson, J. P., Brown, Eiber and Sullivan, JJ., concur.